 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOmark-RCBS, a Division of Omark Industries andGeneral Teamsters Local 137, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 20-CA- 14443September 30, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND PNEILOOn May 8, 1980, Administrative Law Judge JoanWieder issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counselfiled a brief in opposition to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1' and conclusions of the Administrative LawJudge and to adopt her recommended Order asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' The Administrative Law Judge found, inter alia, that Respondentviolated Sec. 8(a)(1) of the Act by maintaining an overly broad no-solici-tation and distribution rule. Chairman Fanning and Member Jenkinsagree with this finding for the reasons set forth ill their dissenting opinionin Essex Internatlronal, Inc., 211 NLRB 749, 752 (1974). Member Penelloagrees that the no-solicitation rule is unlawful but does not rely on theAdministrative Law Judge's citing of Kern' Bakeries, 227 NLRB 1329(1977). in which he dissented.We do not agree, however, with the Administrative Law Judge's pro-posed Order with respect to this violation and, accordingly, we shallamend the Order and the appropriate paragraph of the notice to reflectthe proper remedy.The Administrative Law Judge incorrectly provided that interest onbackpay due be computed at 6 percent per annum "in the manner pre-scribed by the Board in Florida Steel Corporation, 231 NLRB 651 (1977)"In Florida Steel Corporation, the Board set forth the manner in which therate of interest is to be determined. Accordingly, we shall amend the Ad-ministrative Law Judge's "Remedy" by adding a period after "(1950)"striking the words "and payment of 6 percent interest per annum," andsubstituting the word "Interest," and by placing 6"" after the citation toFlorida Steel Corporation. In accordance with his dissent in Olympic Medi-cal Corporation, 250 NLRB No. 11 (1980), Member Jenkins would awardinterest on the backpay due based on the formula set forth therein2 In par. 2(f) of her recommended Order, the Administratie awJudge incorrectly provided that Respondent be given 60 days withinwhich to notify the Regional Director what steps it has taken to complywith the Order, whereas the correct time period is 20 days. Accordingly,we shall amend par. 2(f) to provide for a 20-day time periodIn addition, the Administrative Law Judge inadvertently failed to pro-vide in her notice for the expungement from McCall's personnel file ofall references to his reprimands of February 28 and March I. 1979, andhis discharge of March I, 1979 Accordingly, e shall amend the noticeto employees to reflect this matter.252 NLRB No. 89lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Omark-RCBS, Division of Omark Industries, Oro-ville, California, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph (a):"(a) Maintaining and enforcing any rule or regu-lation prohibiting its employees from soliciting onbehalf of any labor organization on Respondent'spremises during nonworking time, or prohibitingthe distribution of union literature in nonworkingareas during nonworking time."2. Substitute the following for paragraph 2(a):"(a) Rescind its rule prohibiting its employeeswhile on its premises from soliciting on behalf ofany labor organization during their nonworkingtime or distributing union literature in nonworkingareas during nonworking time."3. Substitute the following for paragraph 2(f):"(f) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WFE WIL. NOT maintain or enforce any ruleor regulation prohibiting our employees on ourpremises from soliciting on behalf of any labororganization during nonworking time or dis-642 ()MARK-RCBStributing union literature in nonworking areasduring nonworking time.WE WI 1. NOT solicit employee grievancesand offer to try to resolve some of the griev-ances during any union organizational cam-paign for purposes of discouraging union ac-tivities.WE, WIL NOT implement job benefits forthe purpose of interfering with a union orga-nizing campaign.Wt Witl NOT discharge or otherwise dis-criminate against you for engaging in activitieson behalf of General Teamsters Local 37, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization.WE. Wtt.i. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.Wt: witl.. expunge from the personnel file ofHenry McCall all references to his reprimandsof February 28 and March 1, 1979, and his dis-charge of March 1, 1979.WE WILl rescind our rule prohibiting ouremployees while on our premises from solicit-ing on behalf of any labor organization duringtheir nonworking time or distributing union lit-erature in nonworking areas during nonwork-ing time.WE WILL make whole Henry McCall forany losses he may have suffered as a result ofour unlawful discrimination against him andWe will offer him immediate reinstatement tohis former job, dismissing, if necessary, anyonewho may have been hired to perform thework which he had been performing prior tothe time he was terminated on March 1, 1979,or, if such job no longer exists, to a substan-tially equivalent position, without prejudice tohis seniority or other rights previously en-joyed.All our employees are free to engage in concert-ed activities for the purposes of collective bargain-ing or other mutual aid or protection. Our employ-ees are also free to refrain from any or all such ac-tivities.OMARK-RCBS, A DIVISION OFOMARK INI)USTRIESDECISIONSTAII [SI-NI OF ' IHI CASI-JOAN VlllI!R, Administrative La's Judge: This casewas heard before me at Oroville. California. on Septem-her 5, 6, and 7. 1979,1 pursuant to a complaint issued bythe Regional Director for the National Labor RelationsHoard for Region 20 on May 31, and which is basedupon a charge filed by General Teamsters Local 137, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, on March 9. The complaint, as amended pursuantto stipulated agreement, alleges that Omark-RCHS. In-corporated, a Division of Omark Industries, herein calledRespondent or Company, has engaged in violations ofSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended, herein called the Act.IssuesWhether or not Respondent, during a union organizingcampaign, committed various violations of Section8(a)(1) of the Act by coercing, interfering with, and re-straining, including engaging in surveillance, creating theimpression of surveillance, soliciting grievances from em-ployees, instituting a job bidding procedure, threateningto discharge employees, and promulgating and discrimin-atorily enforcing an unlawful no-solicitation and no-dis-tribution rule. Also, did Respondent violate Section8(a)(3) of the Act by imposing upon Henry McCall moreonerous working conditions, issuing to McCall a writtenreprimand, and by discharging McCall.All parties were given full opportunity to participate.to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were timely filedon behalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS or FACTI. RFSPONDENT'S USINESSRespondent admits that it is an Oregon corporationand, as here pertinent, is engaged in the manufacture anddistribution of ammunition reloading equipment at its lo-cation in Oroville, California. It further admits thatduring the past year, in the course and conduct of itsbusiness, it has sold and shipped goods and materialsvalued in excess of $50,000 directly to customers outsidethe State of California. Accordingly, it admits and I findthat it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.I All Jdilt hereil refer o 197) unles, iothcrxis indicated643 DECISIONS OF NATIONAL LABOR REIATIONS B()ARDII. 'I il IlABOR OR(iANIZATION INVOI V(I)Respondent admits and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.111. TIHI. AlI l. (il.) UNFIAIR I.ABOR PRACTICESA. BackgroundOmark Industries2acquired the Oroville facility inJuly 1976 from RCBS. It is undisputed that during No-vember 1978, several employees discussed the possibilityof seeking union representation. Two of these employees,Carolyn Denny and McCall, both indicated that a majorconcern among employees actively advocating unionrepresentation was the lack of a job-bidding procedure.Jobbidding was one of the matters discussed during theorganizing campaign and McCall stated that there wasno potential of promotion unless an employee went outdrinking with or was a good friend of one of the supervi-sors. Both Denny and McCall testified that prior to thecommencement of the organizing campaign they both,individually and separately, discussed favoritism withJerry Jenkins, the admitted supervisor of the assemblydepartment.Denny claims that in June 1978, while employed inRespondent's assembly department3she complained toJenkins about an incident she regarded as favoritismtoward another employee. According to Denny, Jenkinsdenied that any favoritism was shown. Denny then saidshe told Jenkins, "Well, Jerry ...well, when the uniongets in here ...the seniority ...we will go by senior-ity list." According to Denny, Jenkins replied, "Well,...I don't want to have anymore talk in the shop aboutunion." Jenkins denied having such a conversation withDenny.McCall stated that during November 1978, he dis-cussed job bidding with Jenkins, complaining about thefavoritism McCall felt was being shown in selecting indi-viduals for promotion, and opining that seniority should"play a part in all aspects of employment." Jenkins re-plied, "that if I didn't like it the way it was there atRCBS' operations that I should go elsewhere. And healso told me that he felt I was making waves, and he hadhad enough." Jenkins denies having the conversation andmaking the statement attributed to him by McCall at anytime.It is uncontroverted that in November 1978, Dennyapproached McCall and asked him if he would be will-ing to sign a union authorization card. McCall said hewould. Denny then contacted the business manager ofthe Union4who agreed to attend a meeting at Denny'shouse on December 7, 1978. This organizational meetingI Omark is comprised of six operating divisions and the Oroville facili-ty is a part of the Sporting Equipment Division which is headquarteredin Lewiston Idaho. As mentioned in Respondent's brief, presently atonly one of the Company's 18 locations are the employees represented bya union3 Denny left Respondent's employ prior to the instant hearing Inas-much as the date of the incident was not within the allowable statutoryperiod, this evidence was offered only as background anid corroborativetestimony4 Steve Ruckle.was attended by McCall and about 15 other employees.These employees complained about the use of favoritismin filling vacancies. Also during this meeting, McCallwas solicited by others to serve as chairman of the in-plant organizing committee. About a week later, asecond organizational meeting was held which was at-tended by McCall and about 34 other employees. Au-thorization cards were distributed and signed at this aswell as at the first meeting. On December 14, 1978, theUnion advised Respondents by letter that McCall hadbeen designated the chairperson of the in-plant organiz-ing committee. A third organizing meeting was held inJanuary. McCall, during the organizing campaign,handed out 40-50 authorization cards.6B. SurveillanceAs Respondent points out in the brief:7"Once theCompany was aware of the Union's interest, it took stepsto inform employees that the Company did not wish tohave a union in the Oroville plant."According to McCall, 3 or 4 days after his conversa-tion with Denny regarding his willingness to sign an au-thorization card, he was approached by Jenkins while hewas working. Jenkins was said to have told McCall thatthere had been a rumor about a union drive and "that ifI [McCall] saw any union cards or any petition circulat-ing that he'd appreciate that I bring this information tohim immediately." McCall said he agreed to so informJenkins but never imparted any information about the or-ganizing campaign or other union activity to Jenkins orany other supervisor. Jenkins denies asking McCall toreport to him on any union activity occurring at theplant.McCall also claims that on December 20, 1978, he re-ceived a reprimand based on the allegation that he washarassing an employee in an attempt to force her to signa union card and that, during the disciplinary meeting,"Mr. Jenkins told me that if he saw me circulating anyunion cards that I would be terminated immediately."Jenkins denies making the threat.Respondent avers that the two statements allegedlymade by Jenkins are so inconsistent as to require a con-clusion that McCall is not credible and Jenkins did notmake the statements. It could be argued that Jenkins so-licited the information prior to learning of McCall'sunion sympathies and, only after McCall's sympathiesbecame known, Jenkins threatened him. However, in thiscase, the parties stipulated that Respondent knew ofMcCall's union leanings as a matter of general knowl-edge since 1976.8 Jenkins was not shown to be exceptedfrom this stipulation; therefore, it is deemed highly im-probable that he would have solicited McCall's assist-ance in engaging in surveillance. Accordingly, I creditJenkins' claim that he did not solicit McCall's assistanceI The letter was addressed to Wayne Wixom. Respondent's director ofoperations Respondent admits receiving the letter on or about December16. 1978i No petition for election was ever filed with the Board The Orovillefacility has approximately 24() employees.' Brief p 7Fr. p. 27.644 OMARK-RCBSin ascertaining the nature and extent of union activity atthe plant.9In view of the foregoing, it cannot be concluded thatRespondent created the impression that it was engagingin surveillance of the employees' union activities or solic-ited employees to engage in surveillance of other em-ployees' union activities. Consequently, it is found thatthe charge in question has not been substantiated andshould be dismissed.C. No-Solicitation, Vo-Distribution Rule and Threatsof DischargeRespondent, in the latter part of November or the be-ginning of December 1978,10 distributed to the employ-ees a booklet called the "RCBS Employees Hand-book,"" The handbook defines the Company's solicita-tion policy as follows:There is to be no solicitation or distribution of lit-erature or materials of any kind by employees,either during working hours or during the workingtime of the employee who is doing the soliciting orthe employee being solicited.As discussed above, on December 20, 1978, McCall re-ceived a reprimand for harassing an employee to forceher to sign an authorization card. The alleged harassmentwas said to have occurred during working hours. Ac-cording to McCall, Jenkins refused to identify the personhe had allegedly harassed and told him "that if he [Jen-kins] saw' me circulating any union cards that I would beterminated immediately."According to McCall, a few days after receiving thiswarning, in the presence of Joe Abiecunas and Fred Ca-saulong, he asked Jenkins if he could circulate authoriza-tion cards during breaktime. 2 Jenkins was said to havereplied, "No, because the company paid us for ourbreaktime and the company wasn't going to pay us tocirculate union cards."9 Denny's claim in June 1978 that Jenkins said he did not want theunion discused in the shop is not probative of the allegations of surveil-lance or threats as een if true, the incident occurred months prior to thecommencement of any organizing activity Additionally, Denny's testi-mony is not credited. based on demeanor and the fact that her renditionof the discussion made references to the Union in a manner inferring thatan organizational campaign had already commenced in June. The failureto clarify the inconsistencies in Denny's testimony cojoined with the lackof corroboration leads me, in these circumstances. to discredit her testi-mony.0o About the same time as the union organizing campaign.I I The parties stipulated that the material contained in the handbookwas in effect at Oroville from December I. 1978, to March 1i 1979. andthat the handbook as distributed to all of the employees at the plant.There was n esidence regarding what the employees did with the booki.e. whether the, read the material2 That McCall asked this question of Jenkins just a few days after heallegedly as threatened ilh immediate discharge if he circulated anyunion card indicates that if the threat was in fact made it was renderedwithin the context of ork rles contained in the employees' handbookthat if solicitation was engaged in at improper times it could lead to dis-charge. To find otherwise ould render McCall's inquiry regarding ac-tivities during hreaktimr meaingless It is therefore concluded that thisand the other alleged threats ere not shou'l to have been made Theunsusltantiaied allegations (of McCall were, as here, replete with inherentinconsistencies and fail Io support a finding that threats of a nature viola-tie ofr Section 8(a)(1) of the Act were in fact made Therefore, it is con-cluded that this portion of the conmplaint should be dismissed.In January, McCall observed Alan Jernigan, who wasemployed in the shipping department, circulating an an-tiunion petition during working time as well"' as duringlunch and other break periods. McCall stated that hecalled this apparent disparate treatment to Wixom's at-tention and Wixom replied that "he did not know any-thing about it." McCall also had a conversation withJenkins concerning Jernigan's solications. According toMcCall, Jenkins indicated that he knew about Jernigan'sactivity, but when asked why McCall could not act simi-larly Jenkins is said to have replied that he did not wantto talk about it. Jenkins denies knowing that Jerniganwas circulating a petition but did acknowledge hearingrumors.McCall's testimony regarding being prohibited fromsoliciting during breaktime is corroborated by Casaulongwho overheard a conversation between Jenkins andMcCall wherein McCall asked Jenkins why he was per-mitting Jernigan to circulate his petition on companytime or on the premises when McCall could not circulateunion cards or perform other union activities on compa-ny time. Casaulong believes Jenkins' reply was "thatbreaktime was company's [sic] time and lunchtime wasyour time." Respondent argues that it modified its no-so-licitation rule and no harm was done. Based on Jenkins'failure to specifically deny making this reply, his lack ofclear recollection of when he received the Company'smemorandum'4describing the no-solicitation rule ascontained in the supervisor's handbook, S which Jenkinsadmits he only skimmed, his failure to recall when he re-ceived the handbook, his lack of clear recollection ofthese conversations, and his inherent probabilities and de-meanor, Jenkins' testimony regarding this incident is notcredited. ' Accordingly, it is concluded that Jenkins didinform employees that they could not distribute authori-zation cards during breaktimes.That Jernigan circulated an antiunion petition duringbreaktimes could lead to an inference that there was dis-parate application of the solicitation rules to discourageunion activity demonstrating animus and in contraven-'a McCall is the only witness who observed Jernigan soliciting duringworking time and his testimony is not credited on this point Both Wil-kerson and Casaulong observed Jernigan soliciting during nonworkingtime. In fact, McCall admitted he signed Jernigan's petition at lunchtime' It is dated February I, 1979. which is after the date of the allegedcons ersationIs The supervisor's handbook provides a different version of Respond-ent's solicitation policies than the employees' handbolok There was noevidence of record probative of the contention that the version of therule contained in the supervisor's handbook was ever related to all theemployees. The supervisor's handbook provides as follows:An in-plant organizer or prounion employee has a right to try tosign up or convince other employees during nonworking time Thatmeans that you can't stop an employee from engaging in such actisi-ties during coffee breaks. rest room isits, lunch breaks, clotheschanging time, wash-up time. before and after shift time and duringdown time caused by machine failure16 The crediting of only portions of McCall's and Jenkins' testimony isrequired under the circumstances of this case and does not require rejec-tion of their entire testimony. Carolina Canners. Inc., 213 NLRH 37(1974) Accordingly, the discrediting of this portion does not require dis-counting all of Jenkins' testimony. "Nothing is more common than to be-hlee some and not all of what a witness says," dward5 IranportionCompanri 17 NLRB 34 11971). enfd. per curium 437 F 2d 502 Sth Cir.1971)645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlion of Section 8(a)(1) of the Act. However, the evidenceof record will not support such a conclusion. Jerniganhad a different supervisor and it is uncontroverted thathis supervisor allowed him to solicit before and afterwork, during lunch, and breaktimes. Permission for suchactivity was not shown to be contingent upon the natureof the petition or the purpose of the solicitation. 7Based on the foregoing, it is found that Respondent'ssolicitation rule, as written in the employees' handbookclearly precludes solicitation during working hours andis thus prima facie invalid. Respondent argues that it hasclearly shown that it communicated to employees or ap-plied the rule in a manner which clearly conveyed thefact that employees could solicit during breaktime. Inthe instant case, there was no indication that all the em-ployees, and particularly those under Jenkins' supervi-sion, were ever told or in any other manner informedthat they could solicit during working hours when theywere not actively at work. There was no evidence thatany revisions to the employees' handbook version of theno-solicitation, no-distribution rule were posted or circu-lated, or that a meeting was conducted, or any othermethod of communication was employed to mitigate theimpact of the provisions of the employees' handbook orJenkins' statement to McCall. It is therefore concludedthat both the employees' handbook and Jenkins' applica-tion of the company rules amount to an overly broad no-solicitation rule which prevented employees from solicit-ing on behalf of the Union during working hours in vio-lation of Section 8(a)(l) of the Act. See Essex Interna-tional, Inc., supra. Marriott Corporation (Children's Inn),223 NLRB 978 (1976), and Kern's Bakeries, 227 NLRB1329 (1977).D. Solicitation of Grievances and Changes in WorkingConditionsAs previously indicated, Respondent, in its brief, statesthat when it became aware of the union organizing activ-ity "it took steps to inform the employees that the Com-pany did not wish to have a union in the Orovilleplant."19These steps, which the General Counsel con-tends were violative of Section 8(a)(1) of the Act, includ-ed two speeches by the Sporting Equipment DivisionPresident Jerry Pryor.2°The first speech was made shortly before Christmasduring the employees' Christmas party.21According toMcCall, Pryor stated that the Company was aware ofthe union organizing campaign and; that the Companywas cognizant of the numerous problems Respondent7 Respondenl argues I hal i sa een handed i the application of thesolicitalion rule as enemplified by the fact that Jeriigal was disciplinedfor returning to ork late because he ias soliciting signatures. This argu-ment is unpersuasive for the discipline was for being late, not for solicit-ing during working hours. There is itl evidence that lJernlgn Wa, everdisciplined fir soliciting during working hours, or at improper times,such as during the night-shift Houever, since kno ledge of Jcrnigan'sinmproper acti ity was not sho, n. nol iinferences or concll usiolns will hedrawn IhererotrnCiting Evic. International. inc, 211 NRB 749 (1974)m Resp. br at p 7Z, it is admitted that Pryor is a super isorZl It is unconlttroverted that this wias the first timte IPryor spoke to heemployees about the unioln rganiling campaign The Christmas party"as for all enlploccs.was experiencing that needed to be solved. Pryor "askedthe employees not to sign any union cards, to give them[Respondent] an opportunity to sit down and discussthese problems, that he would come back and he prom-ised us that he would personally see that these problemswere ironed out."Pryor did return to the Oroville facility the first weekof January 1979, and spoke to all of the employees of theassembly department.22McCall states that Pryor said hereturned to the Oroville plant because the Company wasvery concerned and wanted to solve some of the prob-lems. He asked the employees to voice their gripes.McCall complained about the maternity benefits, favorit-ism, and the lack of a job-bidding procedure. There wasalso a discussion about signing job cards.23 McCallclaims Pryor stated that the purpose of the job cards wasto permit "a job-time analysis for costing purposes" andthat there was no real reason to sign the cards; further-more, in response to a question Pryor stated that itwould be uncalled for and without "real reason" to fireor reprimand an employee for failure to sign a jobcard.24Finally, McCall did not recall Pryor saying thathe could not make any promises but did not deny thatsuch a statement could have been made.Fred Thurman25recalled Pryor telling the employeesthat they did not have to sign union cards and that thosewho signed them would not have to stand behind them.He also recalled that Pryor discussed a few problems ex-isting in the shop but he did not recall most of the specif-ics of the discussion. Thurman did remember some men-tion of the use of job cards which Pryor indicated wereused to ascertain the assembly time as a cost componentand not for use against individual employees if they tooktoo long to do a job. Thurman stated most of the discus-sion involved job cards and "the way people were beingtreated."2"The testimony of Moina Ruth Shannon27substantiallycorroborated the testimony of Thurman and McCall.Shannon recalled Pryor stating at the December meetingthat he would return in 4 weeks "to meet with every-body because of the Union" and that at the second meet-ing he "wanted to clarify and get rid of all the gripes."The second meeting included a discussion of problems,:2 The sectnd meeting as actually a series of departnenltal meetingsOnily the assembly department meeting as discussed in the testimony2:1 Jb cards identify the part being assembled, states the number to beassembled, notes the department number. has a space for clocking the as-sigllllent i ad out, and has a signature space24 here appears to be some confusion (in the part of most of the ist-nesses in distilnguishing what was said during the first and second meet-irgs. T'herefiore. i discussing some of the subsequent testimony, no dis-titlction can olr ill be made between the meetings2h Thurnal vas enlplioed by Respondent fr approximately 3 yearsarid is currently cmplosed as an assembler, a psition he was assigned 4or 5 months prior to the hearing2I Thurmanl stated here were times he failed to sign the job cards butnot frequently since the rcenlcy of his appointment did nt afford a sufficietlt opporlunity to develop a meaningful history Preiously hieworked in the die department where he had to sign job cards only threehlr four imes a week He never received a written warning for failure tosign a job card Thurmanl knows oif oher eployces in the assembly de-parlmeti that failed to sign job cards and he is riot aware of their receiv-ing rlllen .arnilgs.2 Shlannon has beecl employed b Respondenl in the assembl depart-tncni sice ()clther 1'78646 ()MARK-RCBSone of which Shannon raised dealing with the amount oftime the Company took to bring an employee up to fullwages, I year, compared to the time they were expectedto be able to perform the job, 45 days. Another matterdiscussed was the signing of job cards and she recalledPryor saying there was no point in signing the cards, buthe did not change the policy, rather he indicated that hewould consult other managers a'out the job cards. Ac-cording to Shannon. no moratorium on signing job cardswas imposed and there was no change in existing policy.Shannon does not recall whether Pryor said he could orcould not make any promises.28Rebecca Lynn Graves29stated that the meetings in-volved consideration of many different questions, such asmedical and other benefits, pay scales for different jobs,the role of seniority in advancement, and the signing ofjob cards. She recalled Pryor saying that he did notknow why employees had to sign the job cards.:°0Graves also specified Pryor discussed the union organiz-ing campaign.:' Pryor "stated basically that the Unionwas trying to organize and that people were kind ofasking for things that it was illegal for him to promiseuntil after union activities ceased." She also recalls himcommenting "that if you are sure you want to get intounion activities that's your business, but if you're notsure, don't just fumble into it." Later in her testimonyGraves said: "During one of Pryor's visits he did discussthe fact that higher management knew the shop washaving problems and that they had been trying tostraighten them out for a long time, but then they calledthe meeting when everything kind of came to a head,and they wanted everybody just to spell it out exactlywhat was on their shoulders.:2Graves further testifiedthat: "Pryor never made any promises to anybody aboutanything. He stated he was basically there to listen andhe would try to do what he could about some of thethings that were going on. He was talking about both oldand new problems."Brian Goffal recalled the second meeting. He remem-bered Pryor telling the employees that he did not wantthem to sign any cards and he did not think that theUnion was the way to solve their problems. For thatreason, Pryor said he traveled to Oroville to have ameeting to find out what the problems were and to tryand solve them. The problems discussed included jobcards,14 seniority, and most comments were described asgripes about the bosses. Although he could not remem-ber what Pryor said word for word, Pryor did say he"2 The iness also recalled specific questions were asked (on manysubjects, hut she could only remember the general areas of interest suchas job security and seniority One question regarding equal pay for equalwork as specifically recollected.(i ira'es had been employed by ()mark for approximately I year:" appears fronm Gra\es' iestinlory that these statements ere madeal the second Ptrsor meeting:B hased on Cirave' descriplon of the statements, and by making acomparisonll to (lhaer trsttniol. it appears she is referring o the firstPryor mectiring and It I so concluded12 II is rioted hat this xxillncs appeared to he reluctant to state all?-thing hich could he conlsderced detrimental o management and 'w.ho bsher conduct xuanted to appear to be on the side of managementG:0 (ioff has orked mil the assnhly approximatetly 5-1/2 ears4 P'ryor said the use of the ards as temporary, it as a means ofcealualing costI I assist he company in pricing its producltscame to Oroville "to hear the employees' problems" andfurther, he said something to the effect that "he couldn'tpromise a resolution to all their problems."Walter Wilkerson"" stated that at the first meetingPryor asked them not to sign union cards. At the secondmeeting he recalled Pryor saying "his interest was tohear all the employees' complaints" and everyone "wasgiven a chance to air their beefs,"36Pryor was said tohave declared at the meeting that he could not make anypromises to the employees and that he could not do any-thing to change the current situation.William Casaulong37testified that Pryor, at the Christ-mas party, stated that he felt the Union could not helpthe employees, that they would be better off working ona one-to-one relationship rather than have a bargainingagent going between them. According to Casaulong,Pryor also said that he thought wages and working con-ditions were adequate. During the second meeting, Ca-saulong represented that Pryor repeated the Company'sopposition to the Union saying that they could deal withthe problems on a one-to-one basis and he would like ev-eryone not to sign a card until after the Company had anopportunity to dig into the problems38and try to solvethem.Pryor testified that he had planned to address the em-ployees at the Christmas luncheon to inform them of theCompany's past performance as well as future hopes andexpectations. When he learned of the union organizingdrive he modified his address to include this subject:I explained to the employees that we were eryinterested in them in dealing directly with them,and said that I thought that, really, it would beworth both their time and the Company's time tospend some-a period of time talking to them di-rectly as to what our views were on unionizing theplant, as to explain again, in case they didn't under-stand, what our policies were at this time, how wearrived at them, and really what our plans were andwhere we were going in the future. And I said thatI would be back the day after New Year's and wewould hold departmental meetings and discuss thoseitems.When Pryor did return, as promised, he conducted de-partmental meetings which he estimated lasted 1-1/2 to 2hours each. The format he used was to devote the first30 minutes discussing Omark's personnel philosophy, in-cluding wages and fringe benefit programs, and theis Wilkerson has been employed as an assembler since February 1975a6 Some of the complaints were about the poor quality of the parts tohbe assembled and, inconsistencies in management, particularly in the as-sembly shop Inconsistency in management as defined as faxormilismi J hcards sere also discussed and he understood that the emplo)ees ereasked to sign the cards but the signatures "ere not necessarily to pin the,,itrk do n to one person, that they still had to sign the card but tha it"tasnil necessarily to he held against you in anSy ay: Casaulong has worked for Omark for 15 years and had recentlybeen pronmoted It the position of production coordinator Any questlonregarding his supervisory status was not posed:' Some of the problems or complaints raised by the employees includ-ed discrimilnation. ages. insurance benefits; there Afere some pointed re-marks about Jenkin, and jbh cards Ie does nt recall any dscussionsabout scnliority r it oh hiddilng647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's open-door policy. It is uncontroverted thatthe Company's open-door policy was promulgated priorto the commencement of the union organizing campaign.The policy grants employees the right to seek advicefrom any supervisor or other managerial appointee atany level, including the president of the Company.According to Pryor, the explanation of the open-doorpolicy generated employee discussion. Pryor stated "thathe wasn't asking for grievances or problems exactly, butthey certainly did arise." (Emphasis supplied.) One prob-lem raised involved the employees' concern about havingto sign job cards. Pryor told the assemblage that he wasnot sure that the job cards needed to be signed, that theywere not signed in the Company's Lewiston plant and,hence, he indicated that he would check to ascertain ifthe cards really needed to be signed. Someone did ask ifan employee could be terminated for failure to sign thecards. Pryor claims he replied as follows:Look, if you're a good employee and you have[sic] good work record, so forth, if you don't sign awork card you're not going to be terminated forthat just alone. Someone might come and ask youwhy you didn't obey a work rule and there couldbe a conversation but that in itself certainly wouldnot be cause for termination. 3Pryor also asserts that at the commencement of eachdepartmental meeting he stated that because of the unionorganizing drive it would be illegal for Omark to makeany changes in the fringe benefits, the wage package, orthe personnel policies. This testimony is not credited forthe reasons stated hereinbefore, particularly the lack ofcorroboration and the fact that the overwhelming major-ity of employees who did testify represented that Pryormet with them the second time announcing that hewanted to know their "gripes" or "complaints," and ex-pressing a desire to resolve the problems. The employeeconsensus on Pryor's statements, cojoined with Pryor'slack of candor, leads me to credit the employees' versionof both meetings. The meetings were clearly not mereextensions of Respondent's open-door policy for muchmore was discussed than a mere explanation of thatpolicy.The record clearly demonstrates that Pryor announcedRespondent's desire to avoid the Union, which was de-scribed as a middleman, requested the employees to dealdirectly with the management, asked for "complaints orgripes," and requested an opportunity to resolve theproblems. The statements are found to constitute a clearattempt to dissuade employees from supporting a unionby soliciting grievances and holding out the possibility ofmore favorable treatment in violation of Section 8(a)(1)of the Act. See John L. Lutz Welding and Fabricating,Inc., 239 NLRB 340 (1978), and Kantor Pepsi-Cola Bot-tling Co. of Beloit, Wisconsin, 248 NLRB 99 (1980).a9 Based on the great similarity in the testimony of the employees re-garding Pr)or's statements on the job cards, demeanor. the relative posi-tion and interests of the employees their testimony that Pryor said he didnot see a need to sign the job cards, that failure to sign is not a cause fordiscipline or discharge, and did not change the policy is credited, and notthe above-quoted statementThe question of job bidding, as previously indicated,was an issue of great import to the employees. Respond-ent did include in its handbook40a job-bidding programwhich was not implemented until February 1, 1979. It isadmitted by General Counsel that job bidding was a pro-gram contemplated and planned prior to the commence-ment of the union organizing campaign. It is uncontro-verted that Respondent intended to implement a job-bid-ding program at Oroville but was waiting until it had acentralized bulletin board for posting jobs. They plannedto position the bulletin board in a lunchroom which wasunder construction. Construction was to be completed inNovember 1978 but, according to Pryor, was not com-pleted until the last part of April. Respondent argues thatmanagerial reorganization permitted implementation ofjob bidding without a centralized bulletin board. Therewas no clear showing of how the supervisory reorgani-zation obviated the stated need for a central posting site.The Respondent's implementation of job bidding prior tothe completion of the lunchroom and prior to the estab-lishment of a central posting location is therefore foundto have been an acceleration of conferring an extremelyimportant benefit41for the purpose of interfering withthe union organizing campaign in violation of Section8(a)(1) of the Act. See N.L.R.B. v. Exchange Parts Co.,375 U.S. 405 (1974), and A & P Tea Co., 162 NLRB 1182at 1185.E. Alleged DiscriminationThe General Counsel alleges that because of McCall'sunion activities, Respondent discriminated against him byissuing a written reprimand to him on December 20; byimposing more onerous working conditions upon him;and, by discharging him on or about March 1, 1979.1. Written reprimandOn December 20, 1978, Jenkins issued to McCall awritten warning on the following basis:Open harassment of employees on companyproperty during scheduled work time in an attemptto gather signed union representation cards. Compa-ny rules strictly prohibit harassment of employeesfor any cause or reason during working hours. [sic]Respondent asserts that the origin of this warning wasnot McCall's union activities but rather his harassment ofcoworker Sharon Politovich.According to Politovich, McCall approached her andseveral other assemblers during worktime and starteddiscussing the union; particularly the need for better re-tirement benefits. Politovich stated that after listening forawhile she indicated her disagreement with McCall's as-sertion that there was a need for the Union, to whichMcCall's response was a more aggressive presentation of4 As previously stated, the handbook was distributed to employees inNovember 1978.4 As pres iously discussed, job bidding, the lack of which was general-ly ad undoubtedly felt to have resulted in unfair advancement and fa-voritism, was an extremely important issue to the employees and was partof the genesis of the uniori organizing campaign.648 OMARK-RCBShis views using the device of derisive and belittlingverbal attacks. McCall then asked her to sign an authori-zation card and when Politovich responded, "no,"McCall was said to have attacked her on the basis thatshe was a single parent who should be home with herchildren, that she was "not the kind of person thatshould be working there." Politovich described McCallas being "very very rude" to her, and "she left crying."Respondent stated that a coworker42observed the inci-dent and reported it to management who then inter-viewed Politovich. Politovich testified that she describedthe incident to management during the course of its in-vestigation of the matter in the same manner as she testi-fied at the instant hearing. McCall was then called intothe personnel office and talked to Robert Stevens, thepersonnel manager. McCall denied that the incident oc-curred. The investigation resulted in the issuance of thewritten warning.McCall's denial is not credited based on demeanor,prior consistent behavior, and, as the General Counselstated in his brief, McCall does not contradict Polito-vich's testimony concerning the conversation. As de-tailed below, McCall had previously been disciplined formaking untoward remarks to coworkers.The issue therefore is whether McCall was disciplinedbecause he violated the no-solicitation rule, previouslyfound invalid, or whether his actions went beyond theusual spirited attempts to convince coworkers to join theUnion or were activities which would normally be sub-ject to discipline absent the union organizing cam-paign.43On July 28, 1978, McCall received a writtenwarning for making comments that inferred that twofemale employees were lesbians. McCall denied makingthe statement. On September 22, 1978, McCall received awritten reprimand for making "offensive racial state-ments" to Mary Bradford,44which, according to thewarning, Ella Smith, who did not testify, also heard.McCall's response indicated that he denied making theremarks. These two incidents occurred prior to the com-mencement of the union organizing campaign and clearlydemonstrated an established company policy of issuingwritten reprimands for making untoward comments tocoworkers. The record also demonstrates that McCallhad a history, prior to December 20, and unrelated tothe organizing campaign, of making such comments andbeing reprimanded therefore by the issuance of writtenwarnings. Accordingly, it is found that the warning ofDecember 20 was issued in accordance with the estab-lished company policy against harassment of coworkersand not because McCall was soliciting union authoriza-tion cards. That McCall was soliciting cards at the timeis hereby found, on the basis of the total record, to havebeen incidental. The General Counsel has failed to showthat union activity was the genesis or motivating factorleading to the discipline. On this basis, I shall recom-mend dismissal of the allegation that the issuance of thewarning on December 20, 1978, was illegal.42 Skjerping, Twho did not testify'4 As cited by General Counsel, see Kern's Bakeriev. 227 NLRB 1329(1977)44 Bradford testified and repeated her complaints about McCall2. Imposition of more onerous working conditionsMcCall testified that shortly after the first organizingmeeting in early December, he was assigned to work on"burring tools" at the "burring table.45Both Jenkins andhis assistant, Jim King, stated that there may have been ashort-term assignment of McCall to that location, but itwas part of the normal shop routine of rotating assign-ments. The table was close to Jenkins' work location andnot close to the work station of other assemblers.McCall, on the other hand, asserts that the assignmentwas unusual in its long duration and because, contrary tostandard practice, he was instructed not to punch in andout on jobs but that either Jenkins or King would per-form that function. McCall further asserts that, also con-trary to his normal job duties, he was instructed not toget his own supplies but to request either Jenkins orKing to acquire the needed supplies. Prior to his assign-ment to the burring table which was about 20 to 25 feetaway from the closest coworker, McCall worked only inthe general assembly area. McCall asserts that he was as-signed to the burring table for about 2 or 3 weeks andthen was assigned to another remote area to work withDavid Featherstone, to assemble case trimmers,46untilthe end of February. Featherstone's work station was re-moved from the general assembly area McCall and otherassemblers who testified were usually assigned.McCall asserted that Fred Casaulong4'usuallyworked at the burring table who, because it was not ahigh-demand item, would devote a day or day and a halfto package the burring tools. It is noted that this estimatecomports with the estimate given by Jenkins regardingthe amount of time per month needed to package anaverage month's order of burring tools. Casaulong testi-fied but did not confirm or refute McCall's contention.There was no clear explanation as to why Casaulong didnot perform his usual duties. Furthermore, no other as-sembler employed by Respondent testified that theywere assigned to the burring table or to assist Feather-stone as part of their regular job duties. Therefore, theremoval of McCall from what had been his normal workarea has not been shown to be an established routine.48This finding takes full cognizance of Respondent's pro-bative evidence that McCall greatly exaggerated theamount of time he was assigned to the burring table topackage burring tools. It is found that the inventory was4s According to McCall burring tools are used to reshape expendedshells to permit reutilization Jenkins states that the tools are manufac-tured by a subcontractor who delivers them in lots of 228 units which arethen boxed individually in custom-made boxes The subcontractor is asmall firm that has difficulty keeping up with Respondent's demand.swhich is approximately 4000 per month. Accordingly, the inventory isgenerally low and as a shipment arrives it is usually boxed. Jenkins esli-mates that it takes 12 to 13 hours to package 4,000 burring tools. McCallsaid he could "assemble" about 2,000 burring tools a day.46 Case trimmers pare down the casing of the shell and takes the placeof a burring tool.4 Casaulong's work station is not the location where McCall said hewas assigned. Casaulong is confined to a wheelchair and has a permanentbench assignment4" In fact, Mary Bradford, a coworker, during her testimony whereinshe Was describing the McCall slur allegedly made to her, stated "shealways sat in the first chair " This statement contradicted earlier testimo-ny she gave on emploee assignment, but is credited because of the spon-taneity oif the response649 DECISIONS OF NATIO()NAL LABOR RELATIONS BOARDinsufficient to keep McCall occupied the amount of timeclaimed. Further, McCall signed job cards during themonths of December and January 1978, indicating he en-gaged in activities other than packaging burring tools orworking on case trimmers. However, the job cards donot state the physical location of McCall when he ac-companied the tasks described on the cards. The evi-dence submitted by Respondent is insufficient to rebutthe prima facie case of the General Counsel. Further-more, coworkers did notice McCall was assigned to thearea he described as the burring table; and, King ad-mitted that on occasion he got all the parts for employ-ees, a fact not supported by any other nonsupervisorywitness.49No other general assembler was shown tohave been routinely assigned, or assigned at all, to theburring table or to assist Featherstone. Accordingly, theexplanations given by Respondent are not credited. ThatMcCall was physically removed from the usual work sta-tion shortly after the commencement of the union orga-nizing campaign and his designation as a principal unionorganizer is mentioned in Respondent's brief.The timing of the change in work station,50the admis-sion that Respondent wished to keep the plant nonunion,and Respondent's failure to produce any documentationor other probative evidence demonstrating that employ-ees regularly or routinely were assigned to the burringtable or to assist Featherstone5tare factors requiring theconclusion that the assignments were unlawfully motivat-ed. Accordingly, it is concluded that the changes inwork assignments were done with discriminatory intentin violation of Section 8(a)(1) and (3) of the Act.3. McCall's dischargeOn March 1, 1979, McCall was discharged. Two ter-mination notices were prepared. One notice was datedFebruary 28, 1979, and lists the following basis for theadverse action: "Job card not signed; job time too long;dies not properly assembled, refer to written warning of7-19-78,52 verbal warning of 6-26-78;53a written warn-ing dated February 28, 1979 did not punch time card inat lunch time." This form was designated as the thirdwritten warning indicating other written warnings were49 Management contended such assignments were made on an "asneeded" basis but this mere assertion was not buttressed by one specificexample of demonstration or implemention of the claimed policy involv-ing any employees other than McCall. Accordingly, this bare assertion isnot credited'" See Liberty Mutual Insurance Co., 235 NLRB 1387 (1978)5' See Vorthern Packing Co. v Paye, 274 U.S 65 (1927).~2 The warning issued to McCall by Jenkins on July 11, 1978, containsthe following supervisor's remarks:Henry did a very poor job of stamping some puller collet hboxes.They were so poorly stamped they could not he read Henry wasgiven hrough sic] instructions by Jim King as to proper way tostamp this item We have had several poor quality jobs from Henry.He has been warned before about quality.s The dalte of the verbal warning is not clearly reproduced on the ex-hibit. Respondent introduced two notes initialed by Jenkins, one is datedJune 26, 1978, and reads "Henry did not check die threads properly inassemble [sic]. Told he must check Has been told this many times." Thesecond note is dated June 27. 1978 and reads: "Henry McCall-more im-properly checked die threads. Told quality must improve "issued February 28, 1978,54 and July 19, 1978.55 Thesecond termination notice was dated March 1, 1979, andstates the basis for termination was McCall's absencewithout permission. The notice also indicates that this isthe first warning, written or verbal, McCall received forbeing absent without permission. These termination no-tices were signed by both Jenkins and his supervisor,James G. Bell.Respondent asserts that the sole basis for McCall's dis-charge was his poor work. According to the Company,on February 27, Tom Matthews,56an inventory controlworker, inspected some neck sizer dies in the normalcourse of his duties, and found that all he inspected wereimproperly assembled. Matthews informed JamesKing,57the assistant supervisor of the assembly depart-ment, of the poorly assembled dies.58King examined thejob card, noted that it was not signed, therefore he couldnot tell who was responsible for the assembly. However,the job was stamped at the timeclock, so King could as-certain how long the assembly took, and he claims theassembly took too long.5'9King thought the problemwas serious enough to bring to Jenkins' attention whichhe did.Jenkins said he inspected more of the dies and he alsocould not find any that were properly assembled. Jenkinsasked King who performed the work and King repliedhe did not know because the job card was not signed.Jenkins indicated that he had never before seen suchpoor work where not one die was properly tightened,therefore, the more he inspected the more angry hebecame.Jenkins stated that Respondent is noted for the qualifyof its products; that the extent of the error caused graveconcern for it led him to conclude that the error was notinadvertent. Normally, he claims, employees made occa-sional errors, just an odd error, but in this case all wereimproperly assembled. Jenkins' characterization is foundto be a gross overstatement. McCall's warning datedFebruary 28, 1978, written and signed by Jenkins onMarch 1, 1978, was issued because of his failure to"tighten pin holders on pistol expanders properly." (Em-phasis supplied.) McCall's reply to Jenkins' remarks onthe warning form indicates that the entire batch was as-sembled without the pin holders being properly tight-'4 Prior warning, issued to McCall by Jenkins for substandard work,state "Failed to ighen [sic] pin holders on pistol expanders properly.Henry has been corrected and instructed on this operation previously"s. This warning was previously discussed.sn Matthews did not testify.S7 The unrefuted testimony of the employees is that Matthews, whenhe discovers mistakes, informs Vernon LaRose, the production coordina-tor who generally makes the work assignments. Both Matthews andL.aRose are hourly employees and it is not contended that they' are super-visors. Why Matthews fails to follow normal routine in this instance isunexplained King did admit that it is unusual for Matthews to call a jobto his attetion.r' The poor assembly was described as the expanders being loose inthe siuer bodies which was caused by the assembler's failure to properlytighten the expander with plyers Also, after sampling about 20 percent,rf he group. which contained 112 expanders, he found one set screwmissing Most assembly jobs are assigned in lots of lO-)-why this assign-ent contained 112 was unexplained..' King states that assembly of I(X) of those dies should, on the aver-age, take I hour and 2(I minutes650 OMARK-RC3BSened for he said he learned that day the proper methodof tightening the parts. Additionally, on July 19, 1978,Jenkins issued another written warning to McCall statingthat he "did a very poor job of stamping some bulletpuller collet boxes." (Emphasis supplied.) This wordingindicates that the error was not just an "odd error." Theimpression given by these two warnings is that mistakeswere made involving an entire batch. This impression isconfirmed by the testimony of several employees whosetestimony is credited based on their status as employees,demeanor, and the consistency of the testimony. For ex-ample, Fred Thurman testified assemblers at times makemistakes such as "getting the wrong parts on the dyesthey're putting together." This error would encompassthe entire batch. Thurman stated he made mistakes onceor twice a month. Denny confirmed this estimate of fre-quency of mistakes.60None of the employees who testi-fied stated that they were disciplined for making mis-takes, rather they were afforded the opportunity to cor-rect the mistake.6f'Based on the testimony of the employees and Jenkins'own remarks in McCall's written reprimand, it is con-cluded that finding errors or mistakes in an entire set ofdies is not uncommon, contrary to Jenkins' testimony.Accordingly, it is concluded that Jenkins was less thancandid and his testimony on this point is not credited.Jenkins then stated that he gave King the job card forthe improperly assembled dies and instructed him tocheck with LaRose to see if LaRose knew who had as-sembled the dies. This testimony is not corroborated.King testified that Jenkins told him he, Jenkins, wouldask LaRose, the production coordinator, which employ-ee assembled the dies. LaRose testified that Tom Mat-thews asked him, on February 28, to have McCall signthe job card.62LaRose did not report to Jenkins orKing, he just went to McCall and asked him to sign thecard.63McCall did sign the card.Jenkins consulted his superior, Bell, although he pos-sessed the authority to terminate McCall without seekingadvice or permission from any other supervisor. RobertE. Stevens, the personnel manager, was also consulted.Stevens then contacted Pryor. Respondent contends thatit proceeded with an abundance of caution due toso Another example is the testimony of Moina Ruth Shannon whostated that "she has made mistakes in her assembly work, such as puttingwrong seats in a er of dies or pullting a set of dies ogelher incorrectdir withthe wrong expanders in the wrong box." (Emphasis supplied.)61 In addition to the testimony of Thurman. Denny. and Shannon, sim-ilar statements in this regard were made by Wilkerson and Casaulong2 Although LaRose testified he knew the joh was performed byMcCall, since he sat across from McCall on the day the job was done hedid not state that he told anyone or was asked by anyone. who had per-formed the job Also, if L.aRose did observe McCall h he did nol ob-serve McCall't failure to insert the die in a special apparatus to hold thedie while plyers were used to tighten the expender bolt. he proper as-sembly method. is unexplainedus McCall stated that he signed the card a a favor to LaRoIse whosaid he needed a card signed and not as an admission that he had per-formed the work. While it is nt outcome determinatise. McCall's lesli-mony is not credited based on demnearlor, inherent incunsihtencies, andthe other factors discussed n .'orthridge Knitting lil. /ic.., 223 NlRI230. 235 (976).McCall's position as an in-plant organizer.64Only afterRespondent was assured that McCall was responsible forthe incorrect assembly, it contends, was the terminationdecision made.The question therefore is whether McCall was dis-charged for engaging in protected concerted activity orbecause of the improper assembly of dies cojoined withhis past work history.65The termination notices issuedto McCall make it clear that the poorly assembled dieswere not the sole reason for his termination.McCall received written warnings for poor work onFebruary 28, 1979, and July 19, 1978; two verbal warn-ings dated June 26, 1978, and June 27, 1978 for poorwork, yet McCall was not suspended or terminated. Ad-ditionally, McCall received several warnings unrelated towork quality.66McCall was not suspended or terminatedh Respondenl also asserts that it exercised this abundance of cautioneven though it recognized that most of the "wind" had left the organiz-ing campaign's sailsIs Respondent has a rule which states, in part:The following violations can result in termination without swarningTheft frnom the Company or employeesWillful insubordination to ManagementFalsification of Company recordsObtaining employment through false representationImmoral conduct or fighting on Company propertyPossession anid/or use of alcohol and/or controlled substances(Drugs) on Company propertyReporting to work under the influence of alcohol and/or con-trolled substances (Drugs)Failure to comply with safety regulationsPossession of unauthorized weapons on Company propertyBeing on Company grounds outside normal work hours withoutpermissionSome iolations of Company rules relating to job performance willrequire prior counseling and/or disciplinary action. Examples are:Failure to perform effectivelyInability to perform effectivelyFailure Io work effectively with othersFailure to correct absenteeism or ardinessIt is expected that employees will make every effort to correct unac-ceptable behavior or poor performance after counseling with theirsupervisor However. when corrective discipline is necessary it maytake the form of a written warning and/or unpaid suspension fromwork prior to actual termination.With the exception of absenteeism, which is covered as a separatetopic, one written warning followed by a repeat of the same offensewithin any 12-month period will result in suspension or termination.depending on the Supervisor's judgment.If the suspension is chosen and the employee repeats the violationwithin a 12 month period, termination will fiollow.An employee who received a written warning will be placed on athree-day unpaid suspension from work if he already has two writtenwarnings for other offenses within the previous 12 month period inhis file One more written warning for any offense within the 12month period following suspension will result in terminationNoi disciplinary document which is more than one year old will beheld against an employee who is being considered for a job transferor priomotilon nor will it affect his overall performance recordEach year all personal files will be reviewed by the Personnel Man-ager Documentation of disciplinary actions which are over one yearwill be removed from the employee's file"; As presiously discussed: On December 201). 1978. McCall received awrittllen ariiling for harassing an employee during working hours in thecourse iof olitinlg authorization card signatures; on July 25, 1978.McCall receised a warning regarding comments made by McCall to iwov omen inferring that they were lesbians and, a warning dated September22, 1978. ,tating that McCall made offensise racial slurs These warningsContinued651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor these nonwork performance warnings. Respondent'sactions, therefore, contrary to its claims, confirms thetestimony of its hourly employees that the Company waslax in the enforcement of its rules. Yet, when McCallmade the mistake of February 27, more than 7 monthsafter his last work performance warning, he was immedi-ately discharged. This action leads to an inference thatthe reason for the discharge was pretextual inasmuch asthe nature of the mistake was not shown to be substan-tially different from his prior errors or the errors ofothers, as discussed hereinbefore.Respondent admitted it knew of McCall's union activi-ty and further admitted it was actively trying to keep theOroville plant nonunion. In this atmosphere, more than 7months after the last warning was issued for poor work-manship, McCall's mistake of February 27 constitutes in-tolerable work habits which indicates discriminatory mo-tivation. See Liberty Mutual Insurance Co., 235 NLRB1387 (1978).Also relevant in determining motivation is the employ-er's use of a multiplicity of alleged reasons for its action,which is a familiar signpost to discriminatory intent. SeeLa-Z-Boy Tennessee, 233 NLRB 1255 (1977); N.L.R.B. v.Superior Sales. Inc., 366 F.2d 229 (8th Cir. 1966). Thefailure to sign a job card, as Pryor admitted and manyemployees testified, is not usually an offense warrantingdiscipline. That the job time took too long is also areason subject to debate since the standard time for as-sembly of these dies was only estimated by Respondent'switness, there is no published standard, and based on aproblem, free assembly,67which is an assumption notdiscussed in the evidence. It is noted that it took Kingabout 35 minutes, or almost half the "standard time" justto tighten the assembly and check one of the 112 lockrings for set screws, which indicates that the "standardtime" is probably not realistic for this assembly. The lastreason given on the February 28 notice for the termina-tion was failure to punch the clock after lunch. Manyhourly employees testified on this issue and stated, un-controverted, that the hourly employees fail to "punchin" on occasion and their failure has not historically beenthe basis for disciplinary action. The variance by Re-spondent in this case from its normal business practicesfurther supports an inference of unlawful motivationMcGowen-Edison Company, 172 NLRB 1604 (1968), enfd.McGraw-Edison Co. v. N.L.R.B., 419 F.2d 67 (1969).The second termination notice, dated March 1, wasbased on McCall allegedly being absent without permis-sion the morning of March 1. It is undisputed thatMcCall was running for a local elective office and bothBell and King remembered talking to McCall about thisactivity. Bell also admitted that McCall asked him if hecould occasionally have time off to campaign and, afterchecking, Bell replied that the Company encouragedsuch activity and requested that McCall give manage-ment advance notice of when he would be off campaign-ing. The question of whether McCall did, in fact, givewere characterized as termination offenses in the section of the warningentitled "Action to be taken "67 A problem-free assembly means that there were no missing parts, allparts were machined properly. had no rust or other impediments to asmooth, and, hence, a rapid standard assemblysuch notice is the subject of conflicting testimony. How-ever, based on his position as a current employee, thetestimony of Abiecunas, that he did in fact tell Jenkinsthat McCall would be a little late the morning of MarchI is credited and Respondent's refutation of Abiecunas'testimony is not credited based on demeanor, inherentprobabilities, and inherent inconsistencies. That the inci-dent was used as an additional reason for termination isfurther demonstration of Respondent's search for reasonsto justify the discharge of a known union adherent, andis indicative of discriminatory nature. See N.L.R.B. v.Walton Manufacturing Co., 369 U.S. 404 (1962).Upon all the facts, including the above indicia of un-lawful motive, and the finding of antiunion proclivities Iconclude that the General Counsel has established aprima facie case and Respondent has failed to establish aconvincing defense. Therefore, it is found that Respond-ent discharged McCall to rid themselves of a leader ofthe unionizing effort in violation of Section 8(a)(3) and(I) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent interfered with, coerced, and restrainedemployees in the exercise of rights guaranteed them inSection 7 of the Act, thereby committing unfair laborpractices prohibited by Section 8(a)(1) of the Act, by:(a) Instructing employees not to distribute union litera-ture or engage in union solicitation during nonworkingtime.(b) Soliciting employee grievances while offering totry to resolve such grievances during a union organiza-tional campaign for purposes of discouraging union ac-tivities.(c) Implementing a job benefit for the purpose of inter-fering with the union organizing campaign.4. Respondent discriminated with respect to employ-ees' tenure, terms and conditions of employment, therebydiscouraging membership in a labor organization andcommitting unfair labor practices prohibited by Section8(a)(3) and (1) of the Act, by imposing more onerousterms and conditions on Henry McCall, by dischargingHenry McCall on March 1, and by failing and refusingto reinstate him thereafter.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. Respondent has not been shown to have engaged inany other violation of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, I shall rec-ommend that it cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of theAct. Accordingly, the Respondent shall be ordered to652 OMARK-RCBSimmediately reinstate Henry McCall to his former job or,if that job no longer exists, then to a substantially equiva-lent job, without prejudice to his seniority and otherrights and privileges previously enjoyed, and to makehim whole for any loss of earnings and compensation hemay have suffered because of this illegal discriminationagainst him in his employment as herein found. Backpayshall be computed with the formula and method pre-scribed by the Board in F. W. Woolworth Company, 90NLRB 289 (1950), and payment of 6-percent interest perannum68shall be computed in the manner prescribed bythe Board in Florida Steel Corporation, 231 NLRB 651(1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER69The Respondent, Omark-RCBS, Incorporated, a Divi-sion of Omark Industries, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Maintaining and enforcing a rule prohibiting unionsolicitation and distribution of union literature in workareas during times not unequivocably defined as workingtime.(b) Soliciting employee grievances and indicating thatattempts will be made to resolve at least some of thegrievances during a union organizational campaign forpurposes of discourgaging union activities.(c) Implementing job benefits for the purpose of inter-fering with the union organizing campaign.(d) Discriminating against any employee in regard tohire, tenure, or any other terms or conditions of employ-ment or order to discourage membership in or activitieson behalf of the General Teamsters Local 137, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, or any other labor orga-nization.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join or assist the68 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).69 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind its rule against union solicitation and distri-bution of union literature applicable to work areas and itsdiscriminatory no-solicitation rule through the plant.(b) Offer Henry McCall immediate and full reinstate-ment to his former position as a general assembler or, ifsuch position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights or privileges previously enjoyed, and make himwhole for loss of earnings in the manner set forth in thesection of the Decision entitled "The Remedy."(c) Expunge from Respondent's personal records, anyand all referrences to the discriminatory termination ofemployment of Henry McCall.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at their Oroville, California facilities copies ofthe attached notice marked "Appendix"70°Copies of saidnotice on forms provided by the Regional Director forRegion 20, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-diately upon receipt thereof and maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director for Region 20, inwriting, within 60 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended complaintbe, and hereby is, dismissed insofar as it alleges unfairlabor practices not specifically found herein.'° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing an aOrder of the National Labor Relations Board."653